Citation Nr: 0113500	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  98-08 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a compensable rating for 
bilateral hearing loss.  

The veteran was scheduled to testify at several personal 
hearings before a hearing officer at the RO.  However, he 
canceled those hearings and instead requested that he be 
scheduled for a hearing before a Member of the Board at the 
RO.  He was scheduled for a Travel Board hearing in March 
2001.  However, he failed to report.  

The Board notes that, in his June 1998 substantive appeal, 
the veteran raised the issue of entitlement to service 
connection for tinnitus.  This issue was denied by the RO by 
rating action of October 1998 with notification to the 
veteran the following month.  The issue was not appealed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has level II hearing in the right ear and 
level IV hearing in the left ear.  



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, 114 
Stat. 2096; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.87, 
Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim for an increased rating for his 
bilateral hearing loss in October 1996.  He reported that he 
had not received any treatment for his service-connected 
condition.  

The veteran was scheduled for several audiological 
examinations but failed to report.  He later indicated that 
he had moved and had not received notice regarding the 
examinations.  He related that he was willing to report for 
another examination.  

At a VA audiological examination in January 1998, the veteran 
reported that he had had bilateral hearing loss since his 
military service.  He had served as an artillery worker and 
was exposed to loud noise.  He had worn hearing aids for the 
past 20 years.  He also complained of an intermittent, high-
pitched ringing tinnitus for many years.  Audiometric studies 
revealed puretone air conduction thresholds of 50, 50, 40, 
50, and 55 decibels in the right ear and 55, 45, 30, 20, and 
35 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  The average in the right ear was 
49 and in the left ear 33.  Speech discrimination was 84 
percent in the right ear and 74 percent in the left ear.  The 
diagnosis was bilateral, sensorineural deafness.  

In a May 1998 examination report from the Massachusetts Eye 
and Ear Infirmary, the veteran related a history of bilateral 
sensorineural hearing loss and tinnitus since his military 
service in Vietnam.  Puretone response initially showed 
poorer thresholds than indicated by speech reception 
thresholds.  After re-instruction, pure tone responses 
improved.  The results were considered reliable.  Puretone 
averages were 47 decibels in the right ear and 50 decibels in 
the left.  Speech discrimination was 90 percent in the right 
ear and 84 percent in the left.  The impression was moderate, 
bilateral sensorineural hearing loss.  The examiner concluded 
that the veteran would have difficulty communicating in most 
situations without hearing aids.  Continued use of 
amplification was recommended.  

II.  Analysis

Initially, the Board notes that, there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In the present case, the Board finds that all required 
development has been accomplished.  The veteran initially 
indicated that he had not received any recent treatment for 
his hearing loss but subsequently submitted a private 
examination report dated in May 1998.  Therefore, there are 
no outstanding medical records to obtain.  The veteran was 
scheduled for and afforded a VA audiological examination to 
assess the severity of his service-connected disability; and 
the Statement of the Case issued during the pendency of the 
appeal provided adequate notice of the medical evidence 
necessary to substantiate the claim.  Furthermore, the 
veteran was afforded the opportunity to provide testimony at 
personal hearings; however, he either canceled the hearings 
or failed to report.  Accordingly, the Board concludes that 
the Veterans Claims Assistance Act of 2000 has been fully 
complied with, and that no further development is required.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 
6100 (2000).  It is observed, however, that during the 
pendency of his appeal, VA issued new regulations for 
evaluating impairment of auditory acuity which became 
effective June 10, 1999.  62 Fed. Reg. 25,202-210 (May 11, 
1999).  The Court has held that where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); Baker 
v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 
10 Vet. App. 79 (1997) (per curiam order), holding that, 
although certain new rating criteria became effective after 
the appellant filed his appeal with the Court, VA and the 
Court are required to apply the amendments to the extent that 
they are more favorable to the claimant than the earlier 
provisions. 

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's bilateral ear 
hearing loss and, therefore, would not have been applied by 
the RO in making its determination.  In view of that, the 
Board must consider whether the veteran would be prejudiced 
if we were to proceed with appellate consideration of the 
claim without first giving the RO the opportunity to consider 
the new regulations.  

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (2000).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
puretone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, with the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, we note that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, for example, when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  These exceptional patterns are not shown to be present 
in this case.  

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.87 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.87 
are used to calculate the rating to be assigned.  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a puretone audiometry test.  38 C.F.R. § 4.85 
(2000).  The results are charted on Table VI and Table VII.  

The findings on the veteran's January 1998 examination 
correlate to a designation of level II hearing in the right 
ear and level IV hearing in the left ear.  Table VII of 
§ 4.87 provides for a noncompensable evaluation under DC 6100 
when the veteran has those levels of hearing.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, such mechanical application of the rating 
schedule results in a noncompensable rating under DC 6100.  
Consequently, a compensable rating for the veteran's 
bilateral hearing loss is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

